Citation Nr: 1630320	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for status post total right hip arthroplasty with residual scars ("right hip disability"), rated as 30 percent disabling for the period of appeal prior to January 8, 2016, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 10 percent rating for the right hip disability, effective July 1, 2010, following termination of a temporary 100 percent rating for surgery necessitating convalescence.  

In May 2016, the RO increased the rating for the right hip disability to 70 percent, effective January 8, 2016.  This decision constitutes a partial grant of the benefits sought on appeal, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In a September 2014 decision, the Board denied the claim for a rating in excess of 30 percent for the right hip disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in May 2015, the Court granted a Joint Motion for Remand (JMR) and vacated  and remanded the case to the Board for readjudication consistent with the JMR.

In September 2015, the Board remanded the matter for additional development.  The RO was instructed to obtain outstanding VAMC treatment records dated since February 2014, and schedule the Veteran for a VA examination of the right hip.  The claims file contains documentation there were no records at the Denver VAMC to associate with the file, and the Veteran was afforded an examination in January 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether entitlement to service connection is warranted for radiculopathy of the right lower extremity as secondary to the service-connected right hip disability has been raised by the record in private medical records dated in 2011.  However, the issues of whether any such finding represents a separate diagnosis, as well as the etiology of any such diagnosis, is unclear.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the period of appeal prior to January 8, 2016, the right hip disability manifested by moderately severe residuals, including pain, flexion limited to no more than 70 degrees, and occasional use of a cane; markedly severe residuals are not shown for this period of appeal.

2.  For the period of appeal from January 8, 2016, the right hip disability is manifested by markedly severe residuals, including pain, flexion limited to 25 degrees, and occasional use of a cane; use of crutches is not shown for this period of appeal.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to January 8, 2016, the criteria for a rating of 50 percent, but no more, for the right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2015).

2.  For the period from January 8, 2016, the criteria for a rating in excess of 70 percent for the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2009, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in June 2010, February 2014, and January 2016 to obtain medical evidence regarding the nature and severity of the disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the right hip disability.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's left hip condition is rated under Diagnostic Code 5054, for hip replacement.  A 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter, a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree.  38 C.F.R. § 4.71a.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  
38 C.F.R. § 4.6.

In evaluating the Veteran's level of disability, the Board will consider all applicable Diagnostic Codes.

Under Diagnostic Code 5250, for ankylosis of the hip, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is assigned for intermediate ankylosis; and a 90 percent rating is assigned for unfavorable ankylosis, extremely unfavorable ankylosis, with the foot not reaching the ground, and crutches necessitated.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5251, a maximum 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees.

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of rotation of the thigh warrants a 10 percent rating when toe-out of the affected leg cannot be performed to more than 15 degrees.  Limitation of adduction of the thigh warrants a 10 percent rating when the legs cannot be crossed due to the limitation.  Limitation of abduction of the thigh warrants a 20 percent rating when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

If the hip has become a flail joint, the rating is 80 percent under Diagnostic Code 5254.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5255, a fracture of the femur with nonunion or false joint may be rated at 60 or 80 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5275, which pertains to shortening of bones of the lower extremity, when the shortening is from 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters), a 10 percent rating is assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters), a 20 percent rating is assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 percent rating is assigned.  When the shortening is from 3 to 3 1/2 inches (7.6 centimeters to 8.9 centimeters), a 40 percent rating is assigned.  38 C.F.R. § 4.71a.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Period of Appeal Prior to January 8, 2016

The Veteran asserts that he takes several pain medications daily, including Vicodin, and his daily activities are limited.  He states that he had to buy a new bed because he could not get comfortable due to the pain and he was losing sleep.  See the July 2011 statement.

The Board has carefully reviewed the evidence of record and finds that a 50 percent rating is warranted for the right hip disability for the period of appeal prior to January 8, 2016 for moderately severe residuals of weakness, pain, or limitation of motion, as demonstrated by symptoms including pain, flexion to no more than 70 degrees, and occasional use of a cane.  A rating in excess of 50 percent is not warranted for this period of the appeal, as the evidence does not show markedly severe residual weakness, pain, or limitation of motion.  

The Veteran had a VA examination of the right hip in June 2010.  He indicated that he had returned to work, stocking shelves in a warehouse, in January 2010.  He reported having a constant dull ache in the hip, which radiated to the front of the thigh and back of the hip, which he rated as being between a 3 and a 9 (out of 10) on the pain scale, and for which he took medication daily.  He felt a popping in the joint all the time, could not lie on his back or roll onto his left side, had occasional swelling, and his hip felt numb and sore.  The Veteran stated that he used a cane whenever his hip became more painful and swelled; he last used the cane about one month prior the examination.  He did not use braces and did not have any assistive device with him in the examination.  He had 30-40 flare-ups since the surgery (in May 2009), which lasted 2-3 days.  Physical examination showed two well-healed stable scars that were not tender to palpation.  Palpation of the hip joint also did not reveal any tenderness, swelling, or signs of bursitis.  Range of motion measurements showed flexion to 70 degrees (with reported pain throughout), extension to 20 degrees (with pain throughout), abduction was from 0 to 20 degrees (with pain throughout), internal rotation to 20 degrees (with pain throughout), and external rotation to 40 degrees (with pain at the end of the movement).  Repeated testing with three repetitions caused more pain but no loss of range of motion.  X-rays showed status post total hip arthroplasty with satisfactory alignment, no evidence of prosthesis loosening or acute fracture, and unchanged degenerative spurring.

Private treatment records from Dr. J.Z. show that in April 2011, the Veteran reported having right hip discomfort that extended to the posterior aspect of the right thigh.  He reported that the onset of the problem was three months prior when he was twisting his body and holding a small object above his head.  He had right SI joint tenderness and tender paralumbar muscles.  As discussed above, however, it is unclear whether the thigh issue was caused by the hip replacement (or was due to a back injury).  As such, the issue has been referred to the AOJ for adjudication.

VA treatment records indicate that in January 2012, the Veteran reported continued right hip pain with shooting pains down the right leg.  

In January 2013, the Veteran reported pain in the right buttock and posterior thigh.  He stated that he had difficulty sitting for extended periods of time and could not sit on his wallet.  He was assessed as having right hip pain.

In February 2014, the Veteran had another VA examination in connection with a left hip disability claim.  Range of motion measurements for the right hip included 75 degrees of flexion, 5 degrees of extension, 15 degrees of adduction, 30 degrees of abduction, 10 degrees of internal rotation, and 30 degrees of external rotation, with no objective evidence of painful motion.  The Veteran was unable to cross his legs.  After repetitive-use testing with three repetitions, range of motion measurements remained the same.  The Veteran had localized tenderness or pain to palpation of the right hip, but muscle strength was normal and there was no malunion of the femur, flail hip joint, or leg length discrepancy.  The examiner indicated that the right hip showed intermediate degrees of residual weakness, pain, and limitation of motion.  The examiner also noted that the Veteran used a cane occasionally due to pain in the hips and other lower extremity joints.

The Board finds that for the period of the appeal prior to January 8, 2016, the disability picture for the right hip disability more closely approximated the criteria for a 50 percent rating under the provisions of Diagnostic Code 5054 when consideration is given to the functional loss of the right hip due to pain, excess fatigability, and limited motion of the hip.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra; Burton, supra; and DeLuca, supra.  The Veteran is competent to report symptoms of pain and occasional use of a cane, and the Board finds him credible because his statements have been consistent and are bolstered by the medical evidence showing flexion limited to 70 degrees.  In addition, the February 2014 VA examiner opined that the right hip showed intermediate degrees of residual weakness, pain, and limitation of motion.  Thus, the competent and credible evidence shows that the right hip disability is productive of intermediate degrees of residual weakness, pain, and limitation of motion, which warrants a 50 percent rating.

A rating in excess of 50 percent is not warranted as the Veteran does not demonstrate symptoms reflecting markedly severe residuals.  In this regard, the Veteran has been able to perform bilateral hip flexion and abduction in excess of half the normal values even considering pain and other reported factors.  See 38 C.F.R. § 4.71a Plate II.  While the Veteran reported aching, pain, popping, swelling, numbness, the record reflects that there was no additional functional loss after repetitive testing during the June 2010 examination.  Furthermore, although the June 2010 examiner did not comment on the overall severity, the February 2014 examiner concluded that the right hip had intermediate degrees of residual weakness, pain, and limitation of motion.  Additionally, the Board notes that throughout this period, the Veteran demonstrated more motion and a greater ability to perform activities than noted in the January 2016 VA examination when the examiner assessed him as having markedly severe residuals.  Specifically, during this period the Veteran had flexion to at least 70 degrees compared to the January 2016 examination when flexion was to 30.  During this period, the Veteran reported at the June 2010 VA examination that he could drive for one hour, stand for about 15 minutes, sit for about 5-10 minutes and walk for about 2 hours.  In comparison, the Veteran reported in January 2016 that he could only drive or sit for 30 minutes and walk about 100 yards.  In sum, the Veteran's functional impairment was greater during this period than was assessed in January 2016.  As such, reviewing the totality of the evidence, the Board does not find that the condition was markedly severe during this period. 

The Board has also considered rating criteria based on limitation of motion and hip joint disabilities found in Diagnostic Codes 5250 through 5255.  However, the other diagnostic codes for hip disabilities would not avail the Veteran of a higher disability rating or are not appropriate based on the facts of this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  To that end, there is no probative medical evidence or lay allegation of ankylosis or nonunion deformity due to fracture of the femur or hip flail joint. 

Additionally, under Diagnostic Codes 5251, 5252, and 5253, the maximum ratings for limitation of motion or impairment of the thigh are 10 percent, 40 percent, and 20 percent respectively.  Those codes would not provide a basis for a higher rating.

Diagnostic Code 5275, providing for ratings based on shortening of a lower extremity, is not applicable as the February 2014 VA examiner found no leg length discrepancy.

Finally, neither the June 2010 nor the February 2014 VA examination reports note that the Veteran has painful or unstable scars, or scars measuring more than 39 square centimeters, related to his hip disabilities; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  

Accordingly, the preponderance of the evidence supports a rating of 50 percent, but no higher, for the period of appeal prior to January 8, 2016 for the right hip disability.

Period of Appeal from January 8, 2016

The Board finds that a rating in excess of 70 percent for the period of appeal from January 8, 2106 is not warranted for the right hip disability.  A 90 percent rating requires painful motion or weakness such as to require the use of crutches.  Here, the Veteran's right hip disability has manifested as pain, flexion limited to no more than 25 degrees, and occasional use of a cane.  

In the Veteran's third and most recent VA examination, conducted on January 8, 2016, he reported having occasional cortisone injections since the 2009 surgery (most recently a year ago).  He also reported that that the pain had worsened and hurt all the time, and that it was aggravated by driving or sitting for more than 30 minutes or walking over 100 yards.  He described the pain as usually a 3 (out of 10) but occasionally flared up to 8 (out of 10).  The Veteran asserted that the right hip sometimes felt a bit unstable and "popped" but that he had not fallen.  He indicated that once or twice per month, it flared up bad enough that he needed to use a cane, and approximately six times in the last year he had to leave work early, take Vicodin and Indocin, and stay home on bedrest for the rest of the day.  

Range of motion testing showed flexion to 30 degrees, extension to 20 degrees, abduction to 35 degrees, adduction to 5 degrees (adduction was limited such that the Veteran could not cross his legs), external rotation to 45 degrees, and internal rotation to 20 degrees.  There was evidence of pain on flexion adduction, and with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation, and no objective evidence of crepitus.  After repetitive-use testing with at least three repetitions, there was no additional loss of function or range of motion.  The examiner opined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was diminished upon flexion, extension, and abduction, and there was muscle atrophy of the right lower extremity.  The examination was not being conducted during a flare-up; however, pain, weakness, fatigability, or incoordination would significantly limit functional ability with flare-ups.  During a flare-up, range of motion would be flexion to 25 degrees, extension to 15 degrees, abduction to 20 degrees, adduction to 5 degrees, external rotation to 40 degrees, and internal rotation to 15 degrees.  There was no ankylosis or malunion (or nonunion) of the femur, flail hip joint, or leg length discrepancy.  The examiner noted that the Veteran used a cane occasionally, and concluded that there were markedly severe residuals of weakness, pain, or limitation of motion following implantation of the prosthesis.  

The Board finds that for the period of the appeal from January 8, 2016, the disability picture for the right hip disability has not more closely approximated the criteria for a rating in excess of 70 percent under the provisions of Diagnostic Code 5054 when consideration is given to the functional loss of the right hip due to pain, excess fatigability, and limited motion of the hip.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra; Burton, supra; and DeLuca, supra.  The Veteran is competent to report symptoms of pain and occasional use of a cane, and the Board finds him credible because his statements have been consistent and are bolstered by the medical evidence showing flexion limited to 25 degrees.  However, the Veteran has not asserted that he uses crutches, and states only that he uses a cane "occasionally."  Moreover, the January 2016 VA examiner opined that the right hip showed markedly severe residuals of weakness, pain, or limitation of motion following implantation of the prosthesis.  Thus, the competent and credible evidence shows that the right hip disability is productive of markedly severe residual weakness, pain, and limitation of motion, which warrants a 70 percent rating.

The Board has considered rating criteria based on limitation of motion and hip joint disabilities found in Diagnostic Codes 5250 through 5255.  However, as discussed above, the other diagnostic codes for hip disabilities would not avail the Veteran of a higher disability rating or are not appropriate based on the facts of this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  To that end, there is no probative medical evidence or lay allegation of ankylosis, nonunion deformity due to fracture of the femur or hip flail joint, painful or unstable scars, or shortening of the lower extremity.

Accordingly, the preponderance of the evidence is against the award of a rating in excess of 70 percent for the period of appeal from January 8, 2016 for the right hip disability.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, and occasional use of a cane are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating of 50 percent for the right hip disability for the period of appeal prior to January 8, 2016 is granted.

A rating in excess of 70 percent for the right hip disability for the period of appeal from January 8, 2016 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


